APPEAL OF CENTRAL FROG & SWITCH CO.Central Frog & Switch Co. v. CommissionerDocket No. 5353.United States Board of Tax Appeals3 B.T.A. 414; 1926 BTA LEXIS 2667; January 21, 1926, Decided Submitted December 1, 1925.  *2667 Frank C. Dekebach, C.P.A., for the taxpayer.  Thomas P. Dudley, Jr., Esq., for the Commissioner.  Before GRAUPNER, TRAMMELL, and PHILLIPS.  This is an appeal from the determination of a deficiency in income and profits taxes for the calendar years 1920 and 1922 in the amount of $7,840.08.  The taxpayer alleges error to have been committed by the Commissioner in refusing to permit the taxpayer to deduct on its tax returns for the year 1919 and subsequent years the amount of $3,259.41, which was expended for constructing a road and laying gas and water pipes from the town limits to the plant of the taxpayer.  This amount was claimed to have been expended in 1918 and capitalized on the books when the business was started in that year.  It is also alleged that the Commissioner erred in refusing to allow deductions for expenditures amounting to $3,260.86, incurred in the latter part of the year 1918.  The two amounts which the taxpayer seeks to deduct appear from the pleadings to be expenditures for expenses of the year 1918.  No evidence was introduced to show that any part of such amounts should be allowed as deductions for the years 1920 or 1922.  The taxpayer*2668  pleads that the Commissioner erred in disallowing a rate of depreciation of 25 per cent on patterns and drawings.  No satisfactory evidence was introduced to prove the cost, number, or life of such patterns and drawings.  The evidence was entirely insufficient to enable the Board to make any findings of material fact therefrom, and it is only from admissions contained in the Commissioner's answer that we can make the following FINDINGS OF FACT.  The taxpayer is an Ohio corporation, with its principal place of business in the City of Cincinnati, and, in the latter part of the year 1918 and during the years 1919, 1920, 1921, and 1922, was engaged in the manufacture of frogs and switches.  DECISION.  The determination of the Commissioner is approved.